Citation Nr: 1706981	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  10-06 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder and bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1982 to October 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran carries diagnoses of both schizoaffective disorder and bipolar disorder.  The Board has characterized the issue on appeal as one claim for service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

This matter was originally before the Board in April 2016, at which time the Board remanded the claim of service connection for an acquired psychiatric disorder to the Agency of Original Jurisdiction (AOJ) for further development.  The RO has completed the Board's April 2016 remand directives with regard to the Veteran's claim for service connection, and his case has been returned to the Board.


FINDING OF FACT

The Veteran's acquired psychiatric disorder was not manifest in service; any current psychiatric disorder is not otherwise etiologically related to such service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a November 2008 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The instant claim was previously remanded by the Board in April 2016. Specifically, the Board directed that the Veteran be provided the opportunity to identify any outstanding treatment records, the VA obtain the Veteran's service personnel records, and the Veteran be provided a VA examination and an opinion as to whether he currently has an acquired psychiatric disorder that was caused by or incurred during his military service.  

In April 2016 and August 2016, VA sent letters to the Veteran asking him to submit and/or specify evidence to support his appeal.  The Board notes that the Veteran had been corresponding with VA from prison.  After his release, he did not provide VA with a new address.  Since that time, the AOJ has attempted, on its own, to locate the Veteran.  Correspondence has been returned to the AOJ and the Board as undeliverable.  The Veteran has an obligation to assist in the adjudication of his claim by notifying VA of any change in address.  Hyson v. Brown, 5 Vet. App. 262 (1993).  While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street.  Wood v. Derwinski, 1 Vet App. 190 (1991); see also Hurd v. West, 13 Vet.App. 449, 452 (2000). 

To date, VA has not received an updated address from the Veteran or any response and/or additional evidence from him in support of his appeal.  Additionally, the Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in identifying any outstanding treatment records has been satisfied.  

The Veteran's service treatment records and personnel records have been obtained and are now associated with the claims file.  The Veteran has been afforded an opportunity for a VA examination in connection with his claim.  See 38 U.S.C.A.   § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4).  The Veteran has not provided VA with an updated address after his release from prison and therefore failed to report for his examination.  When a veteran fails to report for an examination scheduled in conjunction with an original compensation claim without good cause, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  There has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

The Veteran claims entitlement to service connection for an acquired psychiatric disorder. 

As a preliminary matter, the Veteran has been diagnosed with schizoaffective disorder, which is a psychosis and therefore is subject to presumptive service connection in some cases.  38 C.F.R. §§ 3.307, 3.309(a), 3.384.  However, presumptive service connection is only applicable to veterans who served on active duty for 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  In this case, the Veteran had 21 days of service and therefore is not eligible for presumptive service connection.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The record contains competent, credible, and probative evidence to indicate the Veteran currently suffers from an acquired psychiatric disorder diagnosed as schizoaffective disorder.  Further, the Veteran's statements provide competent and credible evidence that during his period of active service he began to hear voices for the first time, potentially indicating the Veteran's current psychiatric disorder may be associated with his service.  The Veteran also reports an attempted suicide during his period of active service. 

However, despite the Veteran's current diagnosis of an acquired psychiatric disorder, the record does not contain sufficient evidence to meet the criteria for service connection because the nexus requirement is not satisfied.  

The Veteran's service treatment and military personnel records do not establish that the Veteran's current acquired psychiatric disorder was incurred during or aggravated by his service.  The Veteran's service records do not indicate symptoms or a diagnosis of, or treatment for an acquired psychiatric disorder while he was in service, or upon his exit from service.  The service records also do not identify a suicide attempt by the Veteran.  The Veteran received an honorable discharge after 21 days of service for failing to adapt to the military lifestyle.    

Medical records from private facilities identified by the Veteran have been purged or were otherwise not able to be obtained after numerous attempts by the VA.  Finally, the Veteran did not report for a scheduled VA examination designed to establish if his current acquired psychiatric disorder was incurred during or aggravated by his service.

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a veteran, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655(c) applies to running awards, when the issue is continuing entitlement.  More specifically, 38 C.F.R. § 3.655(b) states "when a [veteran] fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record."  Examples of good cause include, but are not limited to, the illness or hospitalization of the Veteran, and death of an immediate family member.  See 38 C.F.R. § § 3.655.  Because he did not provide VA with a valid address, he failed to report to his examination without good cause. 

The Veteran asserts that he heard voices for the first time while in service, and has had psychiatric problems since then.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau, 492 F.3d at 1376 -77; see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Lay persons are competent to provide opinions on some medical issues.  Id. at 435.  

While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., hearing voices; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, in this case, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  With regard to the specific issue in this case, whether his current acquired psychiatric disorder is related to in-service episodes of hearing voices, falls outside the realm of knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  Determining the etiology of the Veteran's acquired psychiatric disorder requires medical inquiry into internal biological and neurological processes.  Such internal processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  Although competent to describe his symptoms, he is not competent to determine  the cause of his current disability.  As a result, the probative value of his lay assertions is low.  

Finally, there is no other competent, credible, and probative medical or lay evidence or opinion of record to support the Veteran's assertion that his currently diagnosed acquired psychiatric disorder is etiologically related to his active service.  

The Board concludes that the preponderance of the evidence is against the claim for service connection for the Veteran's acquired psychiatric disorder.  The benefit of the doubt rule therefore does not apply, and service connection for this disability is not warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.


____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


